Citation Nr: 0534770	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-20 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $46,232.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1952 and from April 1954 to November 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 decision by the RO's Committee on 
Waivers and Compromises (Committee) to deny waiver of 
recovery of the subject overpayment.  The veteran perfected 
an appeal of that decision.

In March 2005, the veteran testified at a video conference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the claims folder. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran received nonservice-connected pension benefits 
for himself and his dependents, including a spouse, based on 
having no countable income.  The RO subsequently received 
information indicating that his spouse had earned income in 
1997 and 1998, resulting in the determination that he was not 
eligible for pension benefits beginning February 1, 1997.  In 
August 2000 the RO terminated his pension benefits effective 
February 1, 1997, resulting in the overpayment of $46,232.

The veteran was notified of the overpayment in August 2000.  
In response to that notice, in an October 2000 statement he 
challenged the validity of the debt by asserting that his 
spouse had not resided with him since 1996, that he had no 
access to her income, and that her income should not be 
included in determining his eligibility for pension benefits.  
He also submitted statements from his spouse and her mother 
attesting to her being absent from his home, at least 
intermittently, from 1996 to 2000.  The RO conducted a field 
investigation to assess the validity of the veteran's 
assertions, but no determination has been made whether, in 
fact, the spouse's income is countable for pension 
eligibility purposes.

The veteran also timely requested waiver of recovery of the 
overpayment, which was denied by the Committee in August 
2001.  As noted in the Committee's decision, the validity of 
the debt has not yet been determined.  In that case a 
decision on whether waiver of recovery should be granted is 
premature, in that VA is precluded from considering the issue 
of waiver of recovery if the issue of the validity of the 
debt has not been resolved.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  

Regarding waiver of recovery, the veteran testified that he 
notified VA in 1997 that his spouse was no longer residing 
with him.  The claims file includes a letter dated in 
November 1997 that the veteran annotated with the comment 
that his spouse sometimes lived with him, and at other times 
did not.  He did, therefore, notify VA that his status had 
changed, which should have resulted in additional development 
regarding his eligibility for pension benefits.

The issues of the validity of the debt and waiver of recovery 
are inextricably intertwined, and must be resolved 
simultaneously.  See Narron v. West, 13 Vet. App. 223 (1999).  
Thus, the case is remanded for the following: 

1.  The RO should determine whether the 
income of the veteran's spouse 
constitutes countable income for pension 
benefit purposes during and since 1997 by 
resolving the issue of whether they were 
living together during that time.  If the 
RO determines that the spouse's income is 
not countable, the veteran's eligibility 
for pension benefits and the existence of 
the overpayment should be readjudicated.  
If the RO determines that the income is 
countable, the veteran should be so 
notified and given the opportunity to 
appeal.

2.  After the development requested above 
has been completed, the Committee should 
readjudicate the issue of waiver of 
recovery based on the evidence showing 
that the veteran did report a change of 
status in November 1997.

3.  If the decision of the Committee 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

